                            Case 1:18-cr-00069-SPW Document 57 Filed 12/08/20 Page 1 of 7
                                         United States District Court
                                          DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                          AMENDED JUDGMENT IN A CRIMINAL CASE


 V.                                                                                Case Number: CR 18-69-BLG-SPW-l


 JOHN FRANCIS MCDERMOTT                                                            USM Number: 17243-046
 Date of Original Judgment or Last Amended Judgment:                               Steven C. Babcock
 Cl icK          u' Ciller ;i diitc
 Reason for Amendment:                                                             Dcfendiuil's Allorncy

 □    CoiTccUon ofscnlciice on remand (18 U.S.C. 3742(l)( I) and (2))          □   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                   3583(e))
 □    Reduclion of Scnlencc For Changed Cireuni-stanecs                        □   Modification of Imposed Term of Imprisonment for Extraordinary and
      (l-cd,R.Crim.P.35(b))                                                        Compelling Reasons (18 U.S.C. § 3582(c)(1))
 □    CoiTcciion ofSenicnce by Scnicncing Court (Fed.R.Crjm.P.36)              □   Modification of Imposed Term of Imprisonment for Retroactive
                                                                                   Amendment(s) lop the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 S    Correction ol'Sentence for Clerical Mistake (Ked.R.Crim.P.36)            □   Direct Motion to District Court Pursuant     □   28 U.S.C. § 2255 or
                                                                                          □         18 U.S.C.    3559(c)(7)
                                                                               □   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
          pleaded guilty to count(s)                            2
          pleaded nolo contendere to count(s) which was
 □
          accepted by the court
          was Found guilty on count(s) after a plea of not
 □
          .giiiiiv

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                            Offense Ended             Count
 18:9220.1'" Proliibiicd Person In Possession Of A Firearm                                                      09/22/2017                2




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


 □        The defendant has been found not guilty on count(s)
 Kl       Count(s) I lEI is D are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.                                                                      .     .


                                                                        Date af Imposition of Judgment



                                                                        Signature ofJudge

                                                                        Susan P. Walters, United States District Judge
                                                                        Name and 'I'iile of Judge


                                                                        December 8,2020
                                                                        Date
Case 1:18-cr-00069-SPW Document 57 Filed 12/08/20 Page 2 of 7
Case 1:18-cr-00069-SPW Document 57 Filed 12/08/20 Page 3 of 7
Case 1:18-cr-00069-SPW Document 57 Filed 12/08/20 Page 4 of 7
Case 1:18-cr-00069-SPW Document 57 Filed 12/08/20 Page 5 of 7
Case 1:18-cr-00069-SPW Document 57 Filed 12/08/20 Page 6 of 7
Case 1:18-cr-00069-SPW Document 57 Filed 12/08/20 Page 7 of 7
